DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on 4/28/2022 has been received and entered. Application No. 16/164,855 Claims 1-6 & 8-9 are now pending. Claims 1-6 & 8-9 have been amended. Claims 7 & 10 have been canceled. 

Response to Amendment
Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorman et al. (U.S. Pub 2014/0201138) hereinafter Dorman in view of Edson et al. (U.S. Pub 2017/0200122) hereinafter Edson. 

As per Claim 1, Dorman teaches An information processing device comprising: a display; and (Fig. 1, ¶24 wherien the client devices 102 typically include a display)
 processor configured to determine a plurality of documents that have a mismatch between a first folder and a second folder to be synchronized, (Fig. 5, ¶50 wherein the synchronization module 304 manages file synchronization between the collaboration platform and other devices enabling the replication of folders and files in a location on the collaboration platform to a location on a device designated by a user and synchronization of those folders and files between the two locations in real time. The user interface displays the list of folders available in a predetermined collaboration location in 502 and allows a user to check off those folders to be replicated to a predetermined local location)
for a first subset of the plurality of documents, automatically resolve the mismatch based upon a predetermined criteria, (Fig. 6, ¶51 wherein the synchronization module 304 may automatically present a user interface for real-time synchronization status update. FIG. 6 is a diagram illustrating an example user interface for showing the progress of synchronization. The user interface displays the time remaining until the end of synchronization in 602, the number of files left to synchronize in 604, and the number of files already synchronized in this synchronization process in 606)
display, on the display, a second subset of the plurality of documents, which cannot have the mismatch resolved automatically using the predetermined criteria, (Fig. 7A, ¶52 wherein  the synchronization module 304 may allow a user to invoke a user interface to view summary information regarding ongoing or recent synchronization and take further actions)
a user interface that allows a separate selection of the respective action to implement the resolution method for the mismatch of each document in the second subset of the plurality of documents, (Fig. 7A, ¶52 wherein  In FIG. 7A, the user interface shows an "issues" tab listing the issues which have halted a synchronization process, such as an unsupported file format or filename. With respect to some of the issues, the user interface may allow a user to resume or restart the process after the issue is resolved, as in 702 such as the selection of “Try again”)
wherein the first subset of the plurality of documents is not displayed in the user interface. (Fig. 6, ¶51 wherein the synchronization module 304 may automatically present a user interface for real-time synchronization status update. FIG. 6 is a diagram illustrating an example user interface for showing the progress of synchronization. The user interface displays the time remaining until the end of synchronization in 602, the number of files left to synchronize in 604, and the number of files already synchronized in this synchronization process in 606)
However, Dorman does not explicitly teach display, on the display, a second subset of the plurality of documents, which cannot have the mismatch resolved automatically using the predetermined criteria, in a user interface that receives a respective action to implement a resolution method for the mismatch of the second subset of the plurality of documents and
Edson display, on the display, a second subset of the plurality of documents, which cannot have the mismatch resolved automatically using the predetermined criteria, in a user interface that receives a respective action to implement a resolution method for the mismatch of the second subset of the plurality of documents and
 (Fig. 33, ¶758-760 wherein during synchronization, the entire Visual Folders structure is synchronized in the following order: 1. Sync up--All changes made in Desktop Coleo will sync up to the Coleo Cloud. 2. Sync down--All changes made in the Coleo Cloud will sync down to Desktop Coleo.)
a user interface that allows a separate selection of the respective action to implement the resolution method for the mismatch of each document in the second subset of the plurality of documents, (Fig 33, fig. shows the option to “sync now” per each folder/file in the workspace notifications)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of  creating documents based on compiled information of Edson with the teaching of user interface of a synchronization client to a cloud-based environment of Dorman because Edson teaches provide a cloud-based system comprising at least one local client device communicatively coupled via an intermediate network with a server device granting the user access within the authoring applications to create new Macro- or Mini-objects or modify existing Macro- and Mini-objects; a Kahani Offline Block to control the way owned and shared content is synchronized to the owner's client device wherein the present invention provides new capabilities currently missing in the prior art including the following capabilities: such as How shared information is protected/secured, The level at which the information is protected/secured, How the shared information is used to search for similar information across databases/workspaces of multiple users.(¶5, ¶6, ¶7,¶17)

Claim 6 is similar in scope to Claim 1; therefore, Claim 6 is rejected under the same rationale as Claim 1.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorman in view of Edson, as applied to claim 1 above, and further in view of Mihovilovic (U.S. Pat 8,650,498) hereinafter Mihov.

As per Claim 2, the rejection of claim 1 is hereby incorporated by reference; Dorman as modified previously taught user interface, first folder and second folder. However, Dorman as modified does not explicitly teach wherein the user interface receives an instruction prioritizing either the first folder or the second folder. 
Mihov teaches wherein the user interface receives an instruction prioritizing either the first folder or the second folder. (Fig. 4, Fig. 6, col 4 lines 20-25 & 34-47 wherein when the user selects a remote folder (or, more specifically, a visual representation of the remote folder) in the user interface, the client application displays a sync option, such as sync button 616 illustrated in FIG. 6 (step 710). If the user chooses the sync option, the user is prompted to pick a destination for the selected folder on the local device (see, for example, the dialog box in FIG. 6b) (step 720). The user can choose a new folder or an existing folder on the local device wherein items are directory "folders" that can include documents, photos, music files, and video files and wherein button 412 enables the user to add folders from the user device "My Laptop" to the user's account)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of user interface for managing and viewing synchronization settings in a synchronization system of Mihov with the teaching of user interface of a synchronization client to a cloud-based environment of Dorman as modified because Mihov teaches an improved user interface through which a user can view and manage settings associated with the user's account in the synchronization system. In the preferred embodiment, the user interface has a column for each electronic device (e.g., computer, NAS, set-top box, mobile phone, digital picture frame, personal digital assistant (PDA), etc.) associated with the user's account in the synchronization system. Displayed within each column are visual representations of items on the corresponding device that have been added to the user's account. Item's "added" to a user's account are items which are backed up, remotely accessible, shared, or synchronized in the synchronization system. (Col. 1 lines 50-62)

Claims 3 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorman in view of Edson in view of Mihov, as applied to claim 2 above, and further in view of Gordon et al. (U.S. Pub 2015/0178861) hereinafter Gordon.

As per Claim 3, the rejection of claim 2 is hereby incorporated by reference; Dorman as modified further teaches wherein the processor is configured to receive a plurality of selection options of a resolution method for each type of mismatch, - 72 -and (Fig. 4, Fig. 6, col 4 lines 20-25 & 34-47 wherein when the user selects a remote folder (or, more specifically, a visual representation of the remote folder) in the user interface, the client application displays a sync option, such as sync button 616 illustrated in FIG. 6 (step 710). If the user chooses the sync option, the user is prompted to pick a destination for the selected folder on the local device (see, for example, the dialog box in FIG. 6b) (step 720). The user can choose a new folder or an existing folder on the local device wherein items are directory "folders" that can include documents, photos, music files, and video files and wherein button 412 enables the user to add folders from the user device "My Laptop" to the user's account; as taught by Mihov)
when the instruction is input into user interface from a user, (Fig. 6D,6E col. 5 lines  12-15 wherein By selecting the "My Projects" folder in either the "MyDesktop" column or the "Netbook" column and then click the sync button (e.g., button 622), the user also can sync this folder to the local computer "MyMac." FIG. 6e illustrates the resulting user interface after the user has done this; as taught by Mihov)
a selection state of the resolution method for each document in the second subset of the plurality of documents is displayed. (Fig. 40, ¶679, ¶700-702 wherein the content in Desktop Coleo was modified since that content was last synchronized. Even if the content in the Coleo Cloud has a record of deletion or was modified after it was modified in Desktop Coleo, the modifications need to be synchronized to the Coleo Cloud using the File Syncing preferences for modified content. Note: If an existing Mini-object is incorporated in several Macro-objects, but on synchronization is created as new, those Macro-objects will still point to the original Mini-object, not the newly created one. [0701] 1. Modified Content--Create New--My Workspace: Any modified content will be created as new within the user's own workspace. This includes content that the user has modified which was owned by other users. When the user selects "Create New--My Workspace", the existing functions for "Create New--My Workspace" as defined in the Kahani for 3.sup.rd Party Authoring Applications Block 220 for Save to Coleo Cloud apply, and the modified Mini-objects for slides and Macro-objects for presentations are substituted. [0702] 2. Modified Content--Create New--Owner's Workspace: If the user has set his/her File Syncing preferences for modified content to "Create New--Owner's workspace", then for any modified content in another user's workspace a check will be performed; as taught by Edson)
	However, Dorman as modified does not explicitly teach the plurality of selection options corresponding to types of mismatches include a first selection option for prioritizing the first folder and a second selection option for prioritizing the second folder, - 72 –and 
Gordon teaches wherein the processor is configured to receive a plurality of selection options of a resolution method for each type of mismatch, the plurality of selection options corresponding to types of mismatches include a first selection option for prioritizing the first folder and a second selection option for prioritizing the second folder, - 72 –and (Fig. 11B, Fig. 11C, ¶82 wherein each property region 1092 in the grid view of FIG. 11B and/or each property region 1096 in the list view of FIG. 11C includes an up-sync icon 1100 selectable by a user to upload the profile to a remote storage device (e.g., server 102) and/or sync or upload local changes to a version of the profile that was previously uploaded, and a down-sync icon 1104 selectable by a user to sync or download changes to the profile that were previously uploaded to the remote storage device; Examiner interprets first folder to be residing on the server and the second folder to be residing locally on the device)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of quantitative evaluation of property for renovation of Gordon with the teaching of user interface of a synchronization client to a cloud-based environment of Dorman as modified because Gordon teaches my-products screen enabling a user to define product categories or tasks that can be selected in the streamlined walk flow at the item or product category level to include both products needed for a task (e.g., replace sink) as well as labor cost associated with the task, without having to select individual products during the walk flow. This functionality can be particularly helpful for investment companies, contractors, and/or others that may repeat rehabilitations and/or renovations and have a preferred subset (e.g., certain sink models, certain paint colors, and/or the like) of the products that are offered by a supplier to which the streamlined walk flow can be limited to improve efficiency. (¶104)

As per Claim 5, the rejection of claim 1 is hereby incorporated by reference; Dorman as modified further teaches wherein after receiving a lock instruction that locks the selection state of the selection option of the resolution method for one or more documents in the second subset of the plurality of documents, when a user instruction with respect to the user interface is input, the processor maintains the selection state for the one or more documents receiving the lock - 73 -instruction, and changes the selection state for the one or more documents not receiving the lock instruction to a state in which a selection option corresponding to the user instruction with respect to the user interface is selected. (Fig. 33, ¶42 wherein desktop coleo notifications and status shows each document conflict with each option to unlock and wherein other Locked Mini-Objects A Workspace Owner may have used shared Mini- objects as to which the Owner has since revoked access. Any Macro-object a Share Designee created using these Locked Mini-Objects will still contain these Locked Mini-Objects, but they will be designated with a lock icon. Additionally, upon being loaded, the notification area will show the message: "WARNING: This Macro-object contains Mini-objects to which you no longer have access, which are designated by the lock icon. If you remove a Mini-object with the lock icon, they cannot be added back to the Macro- copy the locked Mini-objects to their own object."; as taught by Edson)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorman in view of Edson in view of Mihov in view of Gordon, as applied to claim 3 above, and further in view of Wang et al. (U.S. Pub 2014/0380420) hereinafter Wang.

As per Claim 4, the rejection of claim 3 is hereby incorporated by reference; Dorman as modified previously taught selection options and second subset of the plurality of documents. However, Dorman as modified does not explicitly teach wherein after one of the selection options is selected for each document included in the second subset of the plurality of documents, the processor is configured to receive a change to the selection option individually for each document. 
Wang teaches wherein after one of the selection options is selected for each document included in the second subset of the plurality of documents, the processor is configured to receive a change to the selection option individually for each document.  (Fig. 3A, ¶75, ¶ 76 wherein When activated, select all button 312 causes all the file names to be selected; and de-select all button 314 causes all file names to be unselected wherein associated with each file name area is a radio button 324 that can be selected with a pointing device operated by a user)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of expanded content tag sharing of Wang with the teaching of user interface of a synchronization client to a cloud-based environment of Dorman as modified because Wang teaches an expanded content tag that improves the ability of the service to notify subscribers of the photographs that depict them wherein teaching a  method comprises facilitating access to at least one interface configured to allow access to at least one service. The at least one service is configured to determine data that associates, on an apparatus, a first user with a content identifier, wherein the content identifier indicates content provided by a different second user. The at least one service is further configured to cause, at least in part, actions that result in recording authorization data on the apparatus, wherein the authorization data indicates the first user is authorized to associate a different third user with the content identifier, without further input by the second user. (¶2, ¶5)

Claims 8 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorman in view of Edson, as applied to claim 1 above, and further in view of Balakrishnan (U.S. Pub 2015/0134679) hereinafter Balak.

As per Claim 8, the rejection of claim 1 is hereby incorporated by reference; Dorman as modified previously taught the second subset of the plurality of documents. However, Dorman as modified does not explicitly teach 
 further teaches wherein the second subset of the plurality of documents cannot have the mismatch resolved automatically using the predetermined criteria due to the documents being in both the first folder and the second folder and being edited differently. (¶49 wherein Content-item-updating module 126 may maintain consistency among different copies (versions) of a content item 114A, 114B and 114C that are located in client device 110A, client device 110B and online content management system 120, respectively. This can be complicated, because the different versions 114A, 114B and 114C of the same shared content items may be simultaneously changed at client devices 110A-B and online content management system 120. Hence, online content management system 120 may enforce an updating policy to resolve conflicting updates to different versions of the same content item. For example, the copy of content item 114C on online content management system 120 may be designated as the master copy, and updates to copies 114A and 114B of the content item may be serialized and applied one-at-a-time to the master copy 114C before being propagated back to copies 114A and 114B located on client devices 110A and 110B)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching location-independent links to content at online content management systems of Balak with the teaching of user interface of a synchronization client to a cloud-based environment of Dorman as modified because Balak teaches providing a system that facilitates access to content. During operation, the system tracks a content item at an online content management system using an identifier for the content item wherein the systems improvement relies on using the identifier to provide a link to the content item, wherein the link enables access to the content item from an electronic device independently of a location of the content item within the online content management system. (Abstract)

Claim 9 is similar in scope to Claim 6; therefore, Claim 9 is rejected under the same rationale as Claim 8.

Response to Arguments
Applicant's arguments with respect to claim 1 regarding prior art Balak are moot since Balak is not relied upon any longer to reject independent claim 1. However,  Dorman and Edson remain relied upon in rejecting the newly amended claim language as shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-Form 892 for listed of cited references.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/Primary Examiner, Art Unit 2179